                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


EMOJI COMPANY GmbH,

       Plaintiff,
                                                     Case No.: 20-cv-3892
v.
                                                     Judge: John J. Tharp, Jr.
AAPE888 et al.,

       Defendants.


                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction against the Defendants identified in Schedule A attached hereto

(collectively, the “Defendants”) and using at least the domain names identified in Schedule A

(the “Defendant Domain Names”) and the online marketplace accounts identified in Schedule A

(the “Online Marketplace Accounts”), and this Court having considered the evidence before it

hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction as follows.

       THIS COURT HEREBY FINDS, in the absence of adversarial presentation, that it has

personal jurisdiction over the Defendants because the Defendants directly target their business

activities toward consumers in the United States, including Illinois. Specifically, Defendants

have targeted sales to Illinois residents by setting up and operating e-commerce stores that target

United States consumers, offer shipping to the United States, including Illinois, accept payment

in U.S. dollars, and have sold products using infringing and counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”) to residents of Illinois.




                                                 1
        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Plaintiff’s

previously granted Motion for a TRO establishes that Plaintiff has demonstrated a likelihood of

success on the merits; that no remedy at law exists; and that Plaintiff will suffer irreparable harm

if the injunction is not granted.

        Specifically, Plaintiff has proved a prima facie case of trademark infringement because (1)

the EMOJI Trademarks are distinctive marks and are registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks is causing a likelihood

of confusion as to the origin or sponsorship of Defendants’ products with EMOJI COMPANY

GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI Trademarks

irreparably harms Plaintiff through diminished goodwill and brand confidence, damage to

Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to

address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover, the

public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under, or in active concert with them be

        preliminarily enjoined and restrained from:


                                                  2
 a. using Plaintiff's EMOJI Trademarks or any reproductions, counterfeit copies,

     or colorable imitations in any manner in connection with the distribution,

     marketing, advertising, offering for sale, or sale of any product that is not a

     genuine EMOJI Product or not authorized by Plaintiff to be sold in connection

     with Plaintiff's EMOJI Trademarks;

b.   passing off, inducing, or enabling others to sell or pass off any product as a

     genuine EMOJI Product or any other product produced by Plaintiff, that is not

     Plaintiff's or not produced under the authorization, control, or supervision of

     Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

     Trademarks;

c.   committing any acts calculated to cause consumers to believe that Defendants'

     products are those sold under the authorization, control, or supervision of

     Plaintiff, or are sponsored by, approved by, or otherwise connected with

     Plaintiff;

d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

     goodwill; and

e.   manufacturing, shipping, delivering, holding for sale, transferring or otherwise

     moving, storing, distributing, returning, or otherwise disposing of, in any

     manner, products or inventory not manufactured by or for Plaintiff, nor

     authorized by Plaintiff to be sold or offered for sale, and which bear Plaintiff's

     EMOJI Trademarks or any reproductions, counterfeit copies or colorable

     imitations.




                                           3
2.   The domain name registries for the Defendants’ Domain Names, including, but not limited

     to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

     Interest Registry, and the domain name registrars, including, but not limited to, GoDaddy

     Operating Company LLC, Name.com, PDR LTD. d/b/a PublicDomainRegistry.com, and

     Namecheap Inc., within three (3) business days of receipt of this Order or prior to the

     expiration of this Order, whichever date shall occur first, shall disable Defendants’ Domain

     Names and make them inactive and untransferable until further order by this Court.

3.   Upon Plaintiff’s request, any third party with actual notice of this Order who is providing

     services for any of the Defendants, or in connection with any of Defendants' websites at

     the Defendant Domain Names or other websites operated by Defendants, including,

     without limitation, any online marketplace platforms such as iOffer and Alibaba,

     advertisers, Facebook, Internet Service Providers ("ISP"), web hosts, back-end service

     providers, web designers, sponsored search engine or ad-word providers, banks, merchant

     account providers, including DHgate, third party processors and other payment processing

     service providers, shippers, and domain name registrars (collectively, the "Third Party

     Providers") shall, within five (5) business days after receipt of such notice, provide to

     Plaintiff expedited discovery, including copies of all documents and records in such

     person's or entity's possession or control sufficient to determine:

         a. the identities and locations of Defendants, their agents, servants, employees,

            confederates, attorneys, and any persons acting in concert or participation

            with them, including all known contact information and all associated e-

            mail addresses;




                                               4
         b. the nature of Defendants' operations and all associated sales, methods of

            payment for services, and financial information, including, without

            limitation, identifying information associated with the Online Marketplace

            Accounts, the Defendant Domain Names, and Defendants' financial

            accounts, including Defendants' sales and listing history related to their

            respective Online Marketplace Accounts and Defendant Domain Names;

            and

         c. any financial accounts owned or controlled by Defendants, including their

            agents, servants, employees, confederates, attorneys, and any persons acting

            in concert or participation with them, including such accounts residing with

            or under the control of any banks, savings and loan associations, payment

            processors or other financial institutions, including, without limitation,

            DHgate and Western Union, or other merchant account providers, payment

            providers, third party processors, and credit card associations (e.g.,

            MasterCard and VISA).

4.   Upon Plaintiff’s request, those with notice of the injunction, including the Third Party

     Providers, shall within three (3) business days after receipt of such notice, disable and cease

     displaying any advertisements used by or associated with Defendants in connection with

     the sale of counterfeit and infringing goods using the EMOJI Trademarks.

5.   Defendants shall be temporarily and preliminarily restrained and enjoined from

     transferring or disposing of any money or other of Defendants' assets until further order by

     this Court.




                                               5
6.   Any Third Party Providers, including DHgate, shall, within two (2) business days of receipt

     of this Order:

        a. locate all accounts and funds of Defendants, Defendants' Online Marketplace

            Accounts or Defendants' websites, including, but not limited to, any DHgate accounts

            connected to the information listed in Schedule A hereto; and

        b. restrain and enjoin any such accounts or funds from transferring or disposing of any

            money or other of Defendants' assets until further order by this Court.

7.   Plaintiff may provide notice of these proceedings to Defendants, including service of

     process pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions, by electronically

     publishing a link to the Amended Complaint, this Order, and other relevant documents on

     a website and by sending an e-mail to the e-mail addresses identified in Schedule A hereto;

     and any e-mail addresses provided for Defendants by third parties that includes a link to

     said website. The Clerk of the Court is directed to issue a single original summons in the

     name of “aape888 and all other Defendants identified in Amended Complaint” that shall

     apply to all Defendants. The combination of providing notice via electronic publication

     and e-mail, along with any notice that Defendants receive from payment processors, shall

     constitute notice reasonably calculated under all circumstances to apprise Defendants of

     the pendency of the action and afford them the opportunity to present their objections.

8.   Plaintiff’s Amended Complaint [8] and Exhibit 1 [8-1], Exhibit 1 to the Complaint [2],

     Schedule A to the Complaint [7] and the Amended Complaint [8-2], Plaintiff’s Motion to

     Exceed Page Limitation [9], Plaintiff’s Motion for Entry of a Temporary Restraining Order

     [10], Plaintiff’s Memorandum in Support of the Motion for Entry of a Temporary Restraining

     Order [11], the accompanying Declaration of Jose Santiago [11-1] and Exhibit 1 thereto [11-


                                              6
       2], Declaration of Anna K. Reiter [11-3], and Exhibit 2 thereto [12] – [20], Declaration of

       Michael A. Hierl [11-4] and Exhibits 1-3 thereto [11-5] – [11-7], Plaintiff’s Notice of Claims

       Involving Trademarks [21], and the TRO [23] are unsealed.

9.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order as permitted by and in compliance with the Federal Rules of Civil Procedure and

       the Northern District of Illinois Local Rules.

10. Plaintiff shall post a bond with the Court within 1 week of entry of this order.


Dated: August 3, 2020




                                                            John J. Tharp, Jr.
                                                            United States District Judge




                                                 7
                      SCHEDULE A

No.                          Defendants
 1    aape888
 2    Jyhuafei
 3    Off01
 4    Play01
 5    losangelesd
 6    sport1688
 7    Dhfz04
 8    nicefeelstore
 9    leon2008dream
10    mybestsite
11    Brandcloth
12    Fimimi
13    di_men
14    marigold_fz
15    oneskycity
16    xiaomao2018
17    kokmohid
18    yabsera
19    goodly3128
20    hoodie888
21    beibei_shop
22    Luxury22
23    Apericots
24    armaniteeshirt
25    ashenna
26    baishi7
27    Baxiagogo
28    beautifuly
29    besttshirts201810
30    Buy10
31    carmarstore
32    cfashions
33    clothes_cafe_charity
34    clothingdh
35    designlife
36    Despicable_me
37    diytees2018
38    Docup


                               8
39   Edmund02
40   ellenice
41   emodezhaohuan
42   Esp2018
43   eventswedding
44   fafafastore
45   fanyumaoyi02
46   Fashion2017store
47   Fashion89show
48   fashionbj
49   Fashionlot
50   feelingoodtees
51   Fushopping
52   Fuyastore
53   gaoling98
54   Gl8888
55   goodsonline
56   Goodtime98
57   Guci88
58   hairstyrish
59   handbeauty
60   Hangzhou8
61   haoppy
62   happy19891
63   happy668899store
64   Harrietai
65   Harrvey
66   helen20180628
67   italynest
68   jackhuang
69   jinmei01
70   Jst2015
71   jualy
72   Juneren
73   junlong02
74   junlong03
75   kaseller
76   kevin_echo04
77   lanlan998
78   lanselstore
79   lastdoc


                        9
80    lbdapparel
81    Leoreplica
82    lianmeijack
83    linmei0005
84    linnan00010
85    linnan06
86    lizhang02
87    lordofthetees
88    marigolder
89    meinuo110
90    Men_apparel
91    Mimang04
92    mountainshirt
93    mr_bacon
94    mujing
95    Mz908
96    Neidok
97    Newedd
98    newxf01store
99    nikktm
100   Ninglang04
101   Ninglang05
102   ninglang06
103   north_15
104   northface127
105   officesupplier
106   oldriver
107   oott
108   Paluo
109   peaceg
110   pearguo
111   pingguo1
112   pingguo6
113   pingguo99
114   Propha
115   purezony
116   qihengliu
117   Queen968
118   ridingsport
119   shen07
120   shenping02


                       10
121   shoptshirt
122   Sizhu
123   Snewa
124   sto6
125   store2002
126   Summerh
127   Superstore201898
128   supertshirts201803
129   sweet_honey
130   tastall
131   thefashioncartel
132   Tian2018514
133   tombusiness
134   topshoes666
135   Tuhua
136   underwearoem
137   Vanilla10
138   vickyhuang17
139   victoriata
140   vikey16
141   viviant
142   wangyicom
143   watchlove
144   waxeer
145   wayslestore
146   west‐wind
147   Womenmall
148   Wudun
149   xingyan03
150   yaolei000
151   yerunku
152   yg06tshirt
153   yingluo
154   Yiyeluochen
155   yongbing88
156   yonnie
157   yubin10
158   Yuzhaolin
159   zch8989
160   zch9988
161   hcfz2


                           11
162   hcgj1
163   hcgj3
164   hcnb7
165   jffc4
166   jffc8
167   jfnb4
168   jfnb6
169   lkfc3
170   lkfc4
171   lkfc5
172   lkfc9
173   lkfz9
174   topapparelseller
175   xmnh3
176   awhazln
177   igochina002
178   igochina004
179   ranmeng
180   ajkobeshoes
181   angelina_baby
182   baobags
183   besgohomedecor
184   Chencloth66
185   enjoy_shopping_here
186   fivestage
187   fyj321
188   godefera
189   Hongxuanstore01
190   honry
191   hot_fashion_clothing
192   hotbuy
193   Hy28
194   jerry06
195   jokay
196   keviny
197   King_heihei
198   Lina_2016
199   loungersofa
200   Matetrade
201   meetanna
202   miaosen1


                             12
203   mingbag001
204   nbkingstar
205   ninghongmy
206   penbake
207   rebecco
208   runningxu123
209   sola1990
210   sweet59
211   toponlineshop
212   Trendysocks
213   universe111
214   vanilla13
215   wilove
216   zhanhuaclothes
217   de_de
218   Nonion
219   autoparts1
220   Best_sunglasses
221   buypal
222   Hqy86
223   jet007
224   leviis
225   Naixing
226   oem_jewelry
227   pbqy008
228   sd005
229   tophat5
230   wangxiaofeng806
231   Youarenice
232   Airsoftwholesaler
233   howtobuydhgate
234   Feida98




                          13
No.                      Defendants Online Marketplace
1     https://www.dhgate.com/store/21407000
2     https://www.dhgate.com/store/20324530
3     https://www.dhgate.com/store/21504148
4     https://www.dhgate.com/store/21503499
5     https://www.dhgate.com/store/20157450
6     https://www.dhgate.com/store/21034627
7     https://www.dhgate.com/store/21491893
8     https://www.dhgate.com/store/20437129
9     https://www.dhgate.com/store/13763018
10    https://www.dhgate.com/store/14332253
11    https://www.dhgate.com/store/21027089
12    https://www.dhgate.com/store/21141963
13    https://www.dhgate.com/store/21065049
14    https://www.dhgate.com/store/20996083
15    https://www.dhgate.com/store/21223701
16    https://www.dhgate.com/store/21171788
17    https://www.dhgate.com/store/21499269
18    https://www.dhgate.com/store/20245996
19    https://www.dhgate.com/store/19967460
20    https://www.dhgate.com/store/21205073
21    https://www.dhgate.com/store/14498470
22    https://www.dhgate.com/store/21423933
23    https://www.dhgate.com/store/21134673
24    https://www.dhgate.com/store/21122567
25    https://www.dhgate.com/wholesale/products/ff808081711b462b01712a23dab211cc.html
26    https://www.dhgate.com/store/21092126
27    https://www.dhgate.com/store/20968564
28    https://www.dhgate.com/store/20773085
29    https://www.dhgate.com/store/21124475
30    https://www.dhgate.com/store/20488062
31    https://www.dhgate.com/store/21119360
32    https://www.dhgate.com/store/20467760
33    https://www.dhgate.com/store/21148991
34    https://www.dhgate.com/store/20944969
35    https://www.dhgate.com/store/20800367
36    https://www.dhgate.com/store/20082851
37    https://www.dhgate.com/store/21096688
38    https://www.dhgate.com/store/21128762
39    https://www.dhgate.com/store/20325793
40    https://www.dhgate.com/store/21416939


                                         14
41   https://www.dhgate.com/store/20248928
42   https://www.dhgate.com/store/21078215
43   https://www.dhgate.com/store/19905723
44   https://www.dhgate.com/store/20922423
45   https://www.dhgate.com/store/21092937
46   https://www.dhgate.com/store/20637066
47   https://www.dhgate.com/store/21145995
48   https://www.dhgate.com/store/20511658
49   https://www.dhgate.com/store/21142112
50   https://www.dhgate.com/store/21135682
51   https://www.dhgate.com/store/21142093
52   https://www.dhgate.com/store/21154211
53   https://www.dhgate.com/store/21150920
54   https://www.dhgate.com/store/21333800
55   https://www.dhgate.com/store/21134634
56   https://www.dhgate.com/store/21152983
57   https://www.dhgate.com/store/21108560
58   https://www.dhgate.com/store/21134452
59   https://www.dhgate.com/store/19863217
60   https://www.dhgate.com/store/20828665
61   https://www.dhgate.com/store/20774916
62   https://www.dhgate.com/store/21141638
63   https://www.dhgate.com/store/20652318
64   https://www.dhgate.com/store/21079218
65   https://www.dhgate.com/store/20242305
66   https://www.dhgate.com/store/21072901
67   https://www.dhgate.com/store/21154449
68   https://www.dhgate.com/store/14047056
69   https://www.dhgate.com/store/19888604
70   https://www.dhgate.com/store/19927019
71   https://www.dhgate.com/store/20826633
72   https://www.dhgate.com/store/21218003
73   https://www.dhgate.com/store/19936448
74   https://www.dhgate.com/store/19936449
75   https://www.dhgate.com/store/21034611
76   https://www.dhgate.com/store/21029127
77   https://www.dhgate.com/store/21185158
78   https://www.dhgate.com/store/21148853
79   https://www.dhgate.com/store/21223148
80   https://www.dhgate.com/store/19752844
81   https://www.dhgate.com/store/21410204


                                        15
 82   https://www.dhgate.com/store/17986479
 83   https://www.dhgate.com/store/19914231
 84   https://www.dhgate.com/wholesale/products/ff80808165e7d16401668b05b8e55384.html
 85   https://www.dhgate.com/wholesale/products/ff80808165e7d2810166682ce01e3744.html
 86   https://www.dhgate.com/store/19857046
 87   https://www.dhgate.com/store/21134633
 88   https://www.dhgate.com/store/20717092
 89   https://www.dhgate.com/store/20969581
 90   https://www.dhgate.com/store/21028750
 91   https://www.dhgate.com/store/21174890
 92   https://www.dhgate.com/store/21134449
 93   https://www.dhgate.com/store/20935000
 94   https://www.dhgate.com/store/20059024
 95   https://www.dhgate.com/store/21008233
 96   https://www.dhgate.com/store/21142010
 97   https://www.dhgate.com/store/21142062
 98   https://www.dhgate.com/store/21139067
 99   https://www.dhgate.com/store/21182967
100   https://www.dhgate.com/store/21467205
101   https://www.dhgate.com/store/21467258
102   https://www.dhgate.com/store/21467259
103   https://www.dhgate.com/store/21521896
104   https://www.dhgate.com/store/21416476
105   https://www.dhgate.com/store/14125087
106   https://www.dhgate.com/store/20625637
107   https://www.dhgate.com/store/19848629
108   https://www.dhgate.com/store/20063278
109   https://www.dhgate.com/store/20660350
110   https://www.dhgate.com/store/21087541
111   https://www.dhgate.com/store/20686034
112   https://www.dhgate.com/store/21083113
113   https://www.dhgate.com/store/21082909
114   https://www.dhgate.com/store/21227298
115   https://www.dhgate.com/store/21155170
116   https://www.dhgate.com/store/21223607
117   https://www.dhgate.com/store/20638054
118   https://www.dhgate.com/store/21134627
119   https://www.dhgate.com/store/19902632
120   https://www.dhgate.com/store/19758064
121   https://www.dhgate.com/store/20768437
122   https://www.dhgate.com/store/20063315


                                         16
123   https://www.dhgate.com/store/21077834
124   https://www.dhgate.com/store/20443537
125   https://www.dhgate.com/store/20615444
126   https://www.dhgate.com/store/20322103
127   https://www.dhgate.com/store/21086206
128   https://www.dhgate.com/store/21157229
129   https://www.dhgate.com/store/20049390
130   https://www.dhgate.com/store/20947953
131   https://www.dhgate.com/store/20141463
132   https://www.dhgate.com/store/21045908
133   https://www.dhgate.com/store/21176996
134   https://www.dhgate.com/store/21167931
135   https://www.dhgate.com/store/20058609
136   https://www.dhgate.com/store/21414486
137   https://www.dhgate.com/store/20322515
138   https://www.dhgate.com/store/21291782
139   https://www.dhgate.com/store/20707352
140   https://www.dhgate.com/store/21052878
141   https://www.dhgate.com/store/20245019
142   https://www.dhgate.com/store/21034777
143   https://www.dhgate.com/store/19978394
144   https://www.dhgate.com/store/20717057
145   https://www.dhgate.com/store/21119643
146   https://www.dhgate.com/store/14183508
147   https://www.dhgate.com/store/20477675
148   https://www.dhgate.com/store/20997340
149   https://www.dhgate.com/store/19930438
150   https://www.dhgate.com/store/21027856
151   https://www.dhgate.com/store/21105314
152   https://www.dhgate.com/wholesale/products/ff80808164ea54f201651cec247b0158.html
153   https://www.dhgate.com/store/21105613
154   https://www.dhgate.com/store/21301456
155   https://www.dhgate.com/store/21156526
156   https://www.dhgate.com/store/21060821
157   https://www.dhgate.com/wholesale/products/ff8080816773e119016778f7648847f8.html
158   https://www.dhgate.com/store/20968287
159   https://www.dhgate.com/store/19991029
160   https://www.dhgate.com/store/20653660
161   https://www.dhgate.com/store/21161365
162   https://www.dhgate.com/store/21162137
163   https://www.dhgate.com/store/21162035


                                         17
164   https://www.dhgate.com/store/21162572
165   https://www.dhgate.com/store/21161639
166   https://www.dhgate.com/store/21161673
167   https://www.dhgate.com/store/21162385
168   https://www.dhgate.com/store/21162550
169   https://www.dhgate.com/store/21161683
170   https://www.dhgate.com/store/21161684
171   https://www.dhgate.com/store/21161685
172   https://www.dhgate.com/store/21161817
173   https://www.dhgate.com/store/21162032
174   https://www.dhgate.com/store/21281883
175   https://www.dhgate.com/store/21162156
176   https://www.dhgate.com/store/20724439
177   https://www.dhgate.com/store/21503093
178   https://www.dhgate.com/store/21509746
179   https://www.dhgate.com/store/21460525
180   https://www.dhgate.com/store/20998235
181   https://www.dhgate.com/store/20304738
182   https://www.dhgate.com/store/20555466
183   https://www.dhgate.com/store/21396556
184   https://www.dhgate.com/store/20996614
185   https://www.dhgate.com/store/19857414
186   https://www.dhgate.com/store/21157355
187   https://www.dhgate.com/store/20296726
188   https://www.dhgate.com/store/20329174
189   https://www.dhgate.com/store/21079982
190   https://www.dhgate.com/store/20249181
191   https://www.dhgate.com/store/21086629
192   https://www.dhgate.com/store/14775145
193   https://www.dhgate.com/store/20725242
194   https://www.dhgate.com/store/20526288
195   https://www.dhgate.com/store/20656315
196   https://www.dhgate.com/store/20242382
197   https://www.dhgate.com/store/21227673
198   https://www.dhgate.com/store/20364398
199   https://www.dhgate.com/store/20336474
200   https://www.dhgate.com/store/19814025
201   https://www.dhgate.com/store/21238970
202   https://www.dhgate.com/store/20798227
203   https://www.dhgate.com/store/21067916
204   https://www.dhgate.com/store/19961421


                                         18
205   https://www.dhgate.com/store/20673991
206   https://www.dhgate.com/store/21068348
207   https://www.dhgate.com/store/20253991
208   https://www.dhgate.com/store/20022363
209   https://www.dhgate.com/store/20913947
210   https://www.dhgate.com/store/20062549
211   https://www.dhgate.com/store/21210825
212   https://www.dhgate.com/store/21296625
213   https://www.dhgate.com/store/20324156
214   https://www.dhgate.com/store/20322815
215   https://www.dhgate.com/store/20597698
216   https://www.dhgate.com/store/21105617
217   https://www.dhgate.com/store/20523376
218   https://www.dhgate.com/store/20496896
219   https://www.dhgate.com/store/18528253
220   https://www.dhgate.com/store/21293926
221   https://www.dhgate.com/store/19908831
222   https://www.dhgate.com/store/20434530
223   https://www.dhgate.com/store/20759017
224   https://www.dhgate.com/store/21303967
225   https://www.dhgate.com/store/20059003
226   https://www.dhgate.com/store/21022583
227   https://www.dhgate.com/store/21303794
228   https://www.dhgate.com/store/20916828
229   https://www.dhgate.com/store/20779927
230   https://www.dhgate.com/store/21259671
231   https://www.dhgate.com/store/21230034
232   https://www.dhgate.com/store/21445643
233   https://www.dhgate.com/store/21507237
234   https://www.dhgate.com/store/14398609




                                         19
